DETAILED ACTION
Claims 1-3, 5-15, 17-24 are presented for examination.
Claims 4 and 16 have been cancelled.
Claims 1 and 13 have been amended. Claim indicator indicates the claims are “previously present” rather than “Currently amended”.
Claim 12 indicates an amendment, however, the claim was amended in the same way in the claims present 08/09/2021.
This office action is in response to the request for continued examination submitted on 15-FEB-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.

Response to Arguments – 35 USC § 112(a)
As indicated in the advisory action dated 02/07/2022, the rejection under 35 U.S.C. 112(a) has been withdrawn.

Response to Arguments – 35 USC § 103
As indicated in the advisory action dated 02/07/2022, the rejection under 35 U.S.C. 103 has been withdrawn.

Response to Arguments – 35 USC § 101
The Office's current eligibility guidance is found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), and particularly Sections 2103 through 2106.07(c). Because the MPEP now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), October 2019 Patent Eligibility Guidance Update (October 2019 Update), and the Berkheimer Memo, all references to those materials should now be directed to the MPEP.
On pgs. 8-10 of the Applicant Arguments/Remarks submitted 02/15/2022 (hereinafter ‘Remarks’), Applicant argues the amended claims are patent eligible under 35 U.S.C. 101. On pg. 9 of the Remarks, Applicant argues Claims 1 and 13 are not directed solely to mathematical concepts. Examiner respectfully disagrees and maintains the invention is directed to the abstract idea.
On pg. 9 of the Remarks, Applicant references ¶[0003] of the specification as reciting a previous shortcoming of the prior art. However, the Examiner does not find the XY, LLC v. Trans Ova Genetics, LC, 968 F.3d 1323, 1331 (Fed. Cir. 2020). The case is related to flow cytometry and the Examiner is unaware of any reference to the case in the MPEP, specifically MPEP 2106 Patent Subject Matter Eligibility, and cannot determine which portion of the analysis the case is being analyzed under, 2A-Prong 1, 2A-Prong 2, or 2B.
Applicant does reference Diehr, 450 U.S. at 187, 101 S.Ct. 1048 and Flook, 437 U.S. at 590, 98 S.Ct. 2522.
Examiner interprets the analysis of Diehr, 450 U.S. at 187, 101 S.Ct. 1048 under Step 2B (MPEP 2106.05 (I)(A)) where “limitations that the courts have found to qualify as ‘significantly more’ when recited in a claim with a judicial exception include” reference to Diehr as “modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art”. Examiner does not find the instant application to recite elements similar to Diehr. Claim 1 and 13 output a “confidence interval” and is a not interpreted to similar to the reducing of the under and over curing problem.
Examiner interprets the analysis of Flook, 437 U.S. at 590, 98 S.Ct. 2522 under Step 2B (MPEP 2106.05 (I)(A)) where “limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception include” reference to Flook as “Generally linking the use of the judicial exception to a particular technological environment or field of use … claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields.” Examiner finds the Flook in generally linking the claims to predicting future change and outputting a confidence interval.
Applicant further argues on pg. 10 of the Remarks, Applicant argues Claim 1 and 13 are overcoming problems related to real-time data analysis, however, the Examiner finds these elements not present in the claim. Further on pg. 10, Applicant cites ¶[0004] of the specification, however the Examiner does not find these elements to be presented in the claim.

The following is to be interpreted as merely for the sake of discussion and is not presenting additional arguments. Examiner is providing the discussion for the purposes of compact prosecution for progressing the prosecution and for moving the case to allowance. Paragraph numbers are referencing the specification as filed.
¶’s [0038]-[0042] express terms and a scenario in processing medical insurance claims. In ¶[0046] of the specification, a scenario is provided where the output of the model is used for determining a final amount of a claim and provide final payment by forgoing a settlement period which allows for more updated an accurate metrics. Further ¶[0072] present a scenario where a patient seeking  a particular treatment is given a predicted reimbursement using data from similar treatments.
The discussion is presented for potential avenues to progress prosecution. Incorporation of these elements will require further consideration and is merely for discussion purposes. All claim amendments will need to be considered in their entirety.
Applicant's arguments have been fully considered but they are not persuasive. Rejection under 35 U.S.C. 101 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-15, 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

instructions for determining whether the value for each of the plurality of entry identifiers has changed and a magnitude of the change; 
Determining if the value and magnitude have changed for a corresponding entry is merely a comparison of values, i.e. is x(0) equal to x(1), and is reciting a mathematical process.

instructions for building a model for predicting a time-to-value change based on the determination for each of the plurality of entry identifiers; 
In ¶[0065] of the specification, the prediction model is described as “…In some embodiments, the prediction model includes one or more of a Poisson process model, a Cox regression model, and/or other models…” . When the prediction model is a poisson 

wherein the time to change is definea as D = { d 1 , , d n t max } ##EQU00011## where d.sub.m=min(argmax.sub.ic.sub.mi, t.sub.max)-e.sub.m and wherein, d 1 is a first time-to-change value for a first entry identifier of the plurality of entry identifiers, d n t max is a second time-to-change value for a second entry identifier of the plurality of entry identifiers at a maximum censoring time, c.sub.mi is a change-indicator for an entry identifier of the plurality of entry identifiers at a time i, t max is a censoring time, e.sub.m is an entry time for an entry identifier, and d.sub.m is minimum time-to-change value.
The claim explicitly recites an equation “d.sub.m=min(argmax.sub.ic.sub.mi, t.sub.max)-e.sub.m”.

instructions for building a model for predicting a future magnitude of change based on the determination for each of the plurality of entry identifiers; 
In ¶[0017] of the specification, the predicting a future magnitude is done by “…In an embodiment of the present disclosure, the simulation using the model for predicting the time-to-value change and the model for predicting the future magnitude of change is a Monte Carlo simulation…” . The model solves for the future magnitude of change by performing a Monte Carlo simulation, a known mathematical process.

instructions for performing a simulation using the model for predicting the time-to-value change and the model for predicting the future magnitude of change, and 
Performing the different models described above (Poisson process, Cox Regression, and Monte Carlo) is merely performing a mathematical process.

instructions for outputting a confidence interval.
In ¶[0045] of the specification, the confidence interval output is described using the following components to generate a range “…In some embodiments, system 10 is configured to effectuate presentation of a descriptive statistic (e.g., mean, median, mode, standard deviation, kurtosis, skewness, and/or other statistics) and a confidence interval (e.g., a range of values) corresponding to the prediction. For example, based on the stability of placeholder values in the historical information, we are 95% confident that the true descriptive statistic is within a determined range of values…” Determining the descriptive statistics and solving for the confidence interval is performing a mathematical process. 

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
A non-transitory machine-readable storage medium for using prediction models for predicting values, the medium comprising: 

MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

instructions for receiving a plurality of entry identifiers; and instructions for receiving a value for each of the plurality of entry identifiers; 
The additional limitations of receiving entry identifiers and the associated value is insignificant extra-solution activity.
MPEP §§ 2106.05(g)(3) “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”
All cases require the input of the entry identifiers and values for solving of the mathematical processes found above in Step 2A-Prong 1. Further, the claim does not recite how the data is received or measured and could reasonably be data merely stored in a database.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more insignificant extra-solution activity and applying a general purpose computer.
The same analysis applies here in 2B, insignificant extra-solution activity and applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 2 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

instructions for defining an entry time, the entry time being a first time when at least one of the plurality of entry identifiers was received.
In ¶[0061] of the specification discusses the first entry time as merely determining the time an individual entry as part of a metric “In some embodiments, model generation component 28 is configured to determine a first entry time for an individual one of the one or more metrics in the historical information.”

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 1, the medium further comprising: 
Reciting a non-transitory machine-readable storage medium is mere instructions to apply an exception.
MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than applying a general purpose computer.
The same analysis applies here in 2B, applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

ineligible.

Claim 3 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

instructions for defining a time to change, the time to change being a lag time between when at least one of the plurality of entry identifiers was received and when a change in the value for at least one of the plurality of entry identifiers was received.
The “time to change” is a mathematical calculation of the time received and the time of the value change, i.e. “time to change” = “time received” – “time changed”.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 2, the medium further comprising: 
Reciting a non-transitory machine-readable storage medium is mere instructions to apply an exception.
MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an 

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than applying a general purpose computer.
The same analysis applies here in 2B, applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 5 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the change, C.sup.i is determined by C i = { c p j i } ##EQU00012## where c p j i = { 1 if v p j i .noteq. v p j i + 1 0 else , ##EQU00013## where v is the value for each of the plurality of entry identifiers, and wherein c p j i is a change-indicator for a pair of successive values for each of the plurality of entry identifiers, v p j i is the value for a given entry identifier of the plurality of entry identifiers, and v p j i + 1 is successive value for the given entry identifier of the plurality of entry identifiers.
The claim explicitly recites an equation “C i = { c p j i } ##EQU00012## where c p j i = { 1 if v p j i .noteq. v p j i + 1 0”.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 1, 
Reciting a non-transitory machine-readable storage medium is mere instructions to apply an exception.
MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?

The same analysis applies here in 2B, applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 6 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the model for predicting a time-to-change model is a Poisson process model.
The claim explicitly recites the where the “model is a Poisson process model”. The “Poisson process” is a known mathematical process.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 1, 

MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than applying a general purpose computer.
The same analysis applies here in 2B, applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 7 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the model for predicting a time-to-change model is a Cox regression model.
The claim explicitly recites the where the “model is a Cox regression model”. The “Cox regression” is a known mathematical process.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 1, 
Reciting a non-transitory machine-readable storage medium is mere instructions to apply an exception.
MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than applying a general purpose computer.
The same analysis applies here in 2B, applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 8 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the model for predicting the time-to-change outputs a probability that the value for each of the plurality of entry identifiers will change.
In ¶[0067] of the specification the probability is a regression mode, which is a mathematical equation “In some embodiments, model generation component 28 is configured to, based on a third prediction model, determine the probability of a change for the next data extraction. In some embodiments, the third prediction model includes a logistic regression model and/or other models. For example, model generation component 28 may facilitate determining a value corresponding to an updated placeholder, a further updated placeholder, and/or other values given a fixed time 

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 1, 
Reciting a non-transitory machine-readable storage medium is mere instructions to apply an exception.
MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than applying a general purpose computer.

The claim is ineligible.

Claim 9 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the model for predicting the future magnitude of change is a first order statistic model of the magnitude of change.
In ¶[0066] of the specification the model is described a containing an equation for determining the future magnitude “…In some embodiments, model generation component 28 is configured such that the prediction models include, with respect to a latest updated placeholder value for at least one of the placeholder values, a second prediction model configured to generate a prediction related to a magnitude of a potential further revision to the latest updated placeholder value within a given time window. For example, let .DELTA.V={v.sub.p(t.sub.m+d.sub.m)-v.sub.pt.sub.m} be a set of magnitudes of the change in value in case a change happens. In this example .DELTA.V may be defined for all p with c.sub.p=1 in any C.sup.i. In some embodiments, the prediction model includes one or more of a first order statistic (e.g., a mean or a median) of .DELTA.V, a linear regression model that predicts .DELTA.V based upon 

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 1, 
Reciting a non-transitory machine-readable storage medium is mere instructions to apply an exception.
MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than applying a general purpose computer.

The claim is ineligible.


Claim 10 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the magnitude of change, .DELTA.V is defined as .DELTA.V={v.sub.p(t.sub.m+d.sub.m)-v.sub.pt.sub.m} for each of the plurality of entry identifiers with c.sub.p=1 in any C.sup.i, where v is the value for each of the plurality of entry identifiers, c is the change and t is the time value is the value for a first entry identifier of the plurality of entry identifiers at a minimum time period and a minimum time to change value, and v.sub.pt.sub.m is the value for the first entry identifier of the plurality of entry identifiers at a minimum time period.
The claim explicitly recites an explicit equation, .DELTA.V={v.sub.p(t.sub.m+d.sub.m)-v.sub.pt.sub.m}.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 1, 
Reciting a non-transitory machine-readable storage medium is mere instructions to apply an exception.
MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than applying a general purpose computer.
The same analysis applies here in 2B, applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.


Claim 11 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the simulation using the model for predicting the time-to-value change and the model for predicting the future magnitude of change is a Monte Carlo simulation.
The claim explicitly recites the where the “model for predicting the future magnitude of change is a Monte Carlo simulation”. The “Monte Carlo Simulation” is a known mathematical process.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 1, 
Reciting a non-transitory machine-readable storage medium is mere instructions to apply an exception.
MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply 

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than applying a general purpose computer.
The same analysis applies here in 2B, applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The claim is ineligible.


Claim 12 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the simulation changes the magnitude of change using the probability that the value for each of the plurality of entry identifiers will change and the magnitude of change.
In ¶[0058] of the specification the change is used to determine when a value is update, such as if magnitude changes, update value and magnitude “The one or more values likely to be subject to change may not be known in advance. By way of a non-limiting example, the historical information obtained at time 0 may include values corresponding to the one or more metrics. In this example, one or more values may be subject to change; however, a determination as to which values are subject to change, when the values change, and/or how much (e.g., magnitude) the values change may not be ascertained until one or more subsequent data sets have been obtained. In some embodiments, communications component 26 is configured to continuously obtain the historical information (e.g., on a periodic basis, in accordance with a schedule, or based on other automated triggers). For example, communications component 26 is configured to obtain patient health records every month. In some embodiments, communications component is configured to continuously obtain further updated placeholder values (e.g., on a periodic basis, in accordance with a schedule, or based on other automated triggers).” 

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:
The non-transitory machine-readable storage medium for using prediction models for predicting values of claim 11, 
Reciting a non-transitory machine-readable storage medium is mere instructions to apply an exception.
MPEP §§ 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than applying a general purpose computer.
The same analysis applies here in 2B, applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The claim is ineligible.


Claim 13 (Statutory Category – Process)
(substantially similar to Claim 1): 
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

determining whether the value for each of the plurality of entry identifiers has changed and a magnitude of the change; 
Determining if the value and magnitude have changed for a corresponding entry is merely a comparison of values, i.e. is x(0) equal to x(1), and is reciting a mathematical process.

building a model for predicting a time-to-value change based on the determination for each of the plurality of entry identifiers; 
In ¶[0065] of the specification, the prediction model is described as “…In some embodiments, the prediction model includes one or more of a Poisson process model, a Cox regression model, and/or other models…” . When the prediction model is a poisson process model or a cox regression model, the claim is reciting a known mathematical process.

wherein the time to change is definea as D = { d 1 , , d n t max } ##EQU00011## where d.sub.m=min(argmax.sub.ic.sub.mi, t.sub.max)-e.sub.m and wherein, d 1 is a first time-to-change value for a first entry identifier of the plurality of entry identifiers, d n t max is a second time-to-change value for a second entry identifier of the plurality of entry identifiers at a maximum censoring time, c.sub.mi is a change-indicator for an entry identifier of the plurality of entry identifiers at a time i, t max is a censoring time, e.sub.m is an entry time for an entry identifier, and d.sub.m is minimum time-to-change value.
The claim explicitly recites an equation “d.sub.m=min(argmax.sub.ic.sub.mi, t.sub.max)-e.sub.m”.

building a model for predicting a future magnitude of change based on the determination for each of the plurality of entry identifiers; 
In ¶[0017] of the specification, the predicting a future magnitude is done by “…In an embodiment of the present disclosure, the simulation using the model for predicting the time-to-value change and the model for predicting the future magnitude of change is a Monte Carlo simulation…” . The model solves for the future magnitude of change by performing a Monte Carlo simulation, a known mathematical process.

performing a simulation using the model for predicting the time-to-value change and the model for predicting the future magnitude of change, and 
Performing the different models described above (Poisson process, Cox Regression, and Monte Carlo) is merely performing a mathematical process.

outputting a confidence interval.


Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
The claim recites additional elements of mere data gathering, specifically:

receiving a plurality of entry identifiers; and receiving a value for each of the plurality of entry identifiers; 
The additional limitations of receiving entry identifiers and the associated value is insignificant extra-solution activity.
MPEP §§ 2106.05(g)(3) “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.
The same analysis applies here in 2B, insignificant extra-solution activity applying a general purpose computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 14 (Statutory Category – Process)
(substantially similar to Claim 2): 
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

defining an entry time, the entry time being a first time when at least one of the plurality of entry identifiers was received.
In ¶[0061] of the specification discusses the first entry time as merely determining the time an individual entry as part of a metric “In some embodiments, model generation component 28 is configured to determine a first entry time for an individual one of the one or more metrics in the historical information.”

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No, the claim recites no additional elements. Therefore, no meaningful limits are imposed on practicing the abstract idea.
All elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided.
The same analysis applies here in 2B, as no additional elements are applied, the judicial exception is not integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 15 (Statutory Category – Process)
(substantially similar to Claim 3)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

defining a time to change, the time to change being a lag time between when at least one of the plurality of entry identifiers was received and when a change in the value for at least one of the plurality of entry identifiers was received.
The “time to change” is a mathematical calculation of the time received and the time of the value change, i.e. “time to change” = “time received” – “time changed”.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No, the claim recites no additional elements. Therefore, no meaningful limits are imposed on practicing the abstract idea.
All elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?

The same analysis applies here in 2B, as no additional elements are applied, the judicial exception is not integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 17 (Statutory Category – Process)
(substantially similar to Claim 5)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the change, C.sup.i is determined by C i = { c p j i } ##EQU00015## where c p j i = { 1 if v p j i .noteq. v p j i + 1 0 else , ##EQU00016## where v is the value for each of the plurality of entry identifiers, and wherein c p j i is a change-indicator for a pair of successive values for each of the plurality of entry identifiers, v p j i is the value for a given entry identifier of the plurality of entry identifiers, and v p j i + 1 is successive value for the given entry identifier of the plurality of entry identifiers.
The claim explicitly recites an equation “C i = { c p j i } ##EQU00012## where c p j i = { 1 if v p j i .noteq. v p j i + 1 0”.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No, the claim recites no additional elements. Therefore, no meaningful limits are imposed on practicing the abstract idea.
All elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided.
The same analysis applies here in 2B, as no additional elements are applied, the judicial exception is not integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 18 (Statutory Category – Process)
(substantially similar to Claim 6)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the model for predicting a time-to-change model is a Poisson process model.
The claim explicitly recites the where the “model is a Poisson process model”. The “Poisson process” is a known mathematical process.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No, the claim recites no additional elements. Therefore, no meaningful limits are imposed on practicing the abstract idea.
All elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided.
The same analysis applies here in 2B, as no additional elements are applied, the judicial exception is not integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 19 (Statutory Category – Process)
(substantially similar to Claim 7)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the model for predicting a time-to-change model is a Cox regression model.
The claim explicitly recites the where the “model is a Cox regression model”. The “Cox regression” is a known mathematical process.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No, the claim recites no additional elements. Therefore, no meaningful limits are imposed on practicing the abstract idea.
All elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided.

The claim is ineligible.

Claim 20 (Statutory Category – Process)
(substantially similar to Claim 8)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the model for predicting the time-to-change outputs a probability that the value for each of the plurality of entry identifiers will change.
In ¶[0067] of the specification the probability is a regression mode, which is a mathematical equation “In some embodiments, model generation component 28 is configured to, based on a third prediction model, determine the probability of a change for the next data extraction. In some embodiments, the third prediction model includes a logistic regression model and/or other models. For example, model generation component 28 may facilitate determining a value corresponding to an updated placeholder, a further updated placeholder, and/or other values given a fixed time horizon. In this example, the fixed time horizon may include a month, two months, one year, and/or other future times from a current time.”

mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No, the claim recites no additional elements. Therefore, no meaningful limits are imposed on practicing the abstract idea.
All elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided.
The same analysis applies here in 2B, as no additional elements are applied, the judicial exception is not integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 21 (Statutory Category – Process)
(substantially similar to Claim 9)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the model for predicting the future magnitude of change is a first order statistic model of the magnitude of change.
In ¶[0066] of the specification the model is described a containing an equation for determining the future magnitude “…In some embodiments, model generation component 28 is configured such that the prediction models include, with respect to a latest updated placeholder value for at least one of the placeholder values, a second prediction model configured to generate a prediction related to a magnitude of a potential further revision to the latest updated placeholder value within a given time window. For example, let .DELTA.V={v.sub.p(t.sub.m+d.sub.m)-v.sub.pt.sub.m} be a set of magnitudes of the change in value in case a change happens. In this example .DELTA.V may be defined for all p with c.sub.p=1 in any C.sup.i. In some embodiments, the prediction model includes one or more of a first order statistic (e.g., a mean or a median) of .DELTA.V, a linear regression model that predicts .DELTA.V based upon characteristics assigned (including but not limited to v) to the data entries represented in .DELTA.V, and/or other models…”

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No, the claim recites no additional elements. Therefore, no meaningful limits are imposed on practicing the abstract idea.
All elements have been considered both individually and as an ordered combination in the significantly more consideration.
abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided.
The same analysis applies here in 2B, as no additional elements are applied, the judicial exception is not integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 22 (Statutory Category – Process)
(substantially similar to Claim 10)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the future magnitude of change, .DELTA.V is defined as .DELTA.V={v.sub.p(t.sub.m+d.sub.m)-v.sub.pt.sub.m} for each of the plurality of entry identifiers with c.sub.p=1 in any C.sup.i, where v is the value for each of the plurality of entry identifiers, c is the change and t is the time value, v.sub.p(t.sub.m+d.sub.m) is the value for a first entry identifier of the plurality of entry identifiers at a minimum time period and a minimum time to change value, and v.sub.pt.sub.m is the value for the first entry identifier of the plurality of entry identifiers at a minimum time period.


Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No, the claim recites no additional elements. Therefore, no meaningful limits are imposed on practicing the abstract idea.
All elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided.
The same analysis applies here in 2B, as no additional elements are applied, the judicial exception is not integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 23 (Statutory Category – Process)
(substantially similar to Claim 11)
Step 2A – Prong 1: Judicial Exception Recited?


wherein the simulation using the model for predicting the time-to-value change and the model for predicting the future magnitude of change is a Monte Carlo simulation.
The claim explicitly recites the where the “model for predicting the future magnitude of change is a Monte Carlo simulation”. The “Monte Carlo Simulation” is a known mathematical process.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No, the claim recites no additional elements. Therefore, no meaningful limits are imposed on practicing the abstract idea.
All elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided.

The claim is ineligible.

Claim 24 (Statutory Category – Process)
(substantially similar to Claim 12)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical process. Specifically the following limitations.

wherein the simulation changes the magnitude of change using the probability that the value for each of the plurality of entry identifiers will change and the magnitude of change.
In ¶[0058] of the specification the change is used to determine when a value is update, such as if magnitude changes, update value and magnitude “The one or more values likely to be subject to change may not be known in advance. By way of a non-limiting example, the historical information obtained at time 0 may include values corresponding to the one or more metrics. In this example, one or more values may be subject to change; however, a determination as to which values are subject to change, when the values change, and/or how much (e.g., magnitude) the values change may not be ascertained until one or more subsequent data sets have been obtained. In some embodiments, communications component 26 is configured to continuously obtain the historical information (e.g., on a periodic basis, in accordance with a schedule, or based on other automated triggers). For example, communications component 26 is configured to obtain patient health records every month. In some embodiments, communications component is configured to continuously obtain further updated placeholder values (e.g., on a periodic basis, in accordance with a schedule, or based on other automated triggers).” 

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated Into a Practical Application?
No, the claim recites no additional elements. Therefore, no meaningful limits are imposed on practicing the abstract idea.
All elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A Prong Two, no additional elements are provided.
The same analysis applies here in 2B, as no additional elements are applied, the judicial exception is not integrated into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.


Allowable Subject Matter
Claims 1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Avanzi teaches a method for determining the liabilities of insurance dependent on the IBNR claims (abstract). GUIAHI teaches a method for determining a model of the IBNR (abstract).

However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation as set forth in Claims 1 and 13, specifically

wherein the time to change is defined as D = { d 1 ,  , d n t max } ##EQU00014## where d.sub.m=min(argmax.sub.ic.sub.mi, t.sub.max)-e.sub.m
and wherein, d 1 is a first time-to-change value for a first entry identifier of the plurality of entry identifiers, d n t max is a second time-to-change value for a second entry identifier of the plurality of entry identifiers at a maximum censoring time, c.sub.mi is a change-indicator for an entry identifier of the plurality of entry identifiers at a time i, t max is a censoring time, e.sub.m is an entry time for an entry identifier, and d.sub.m is minimum time-to-change value.



Conclusion
Claims 1-3, 5-15, 17-24 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pigeon et al., “Individual loss reserving using paid–incurred data” teaches a method on pg. 124 right col section 3 relating to IBNR, RBNS, and RBNP, which is the same concepts seen in ¶’s [0039]-[0042] of the specification.
LAWLESS, “Adjustments for reporting delays and the prediction of occurred but not reported events” teaches a method related to the confidence of the values related to insurance claims not yet reported (abstract) which is similar to ¶[0047] of the specification.
Patterson et al., U.S. Patent Application Publication 2013/0325195 A1 teaches a method using a delay function in a predetermined period of time ¶[0058] similar to the lag of ¶[0021] in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146